Citation Nr: 1223750	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally declined a hearing in his VA Form 9.  Later records suggest that he then requested a travel board hearing.  He subsequently withdrew that request in a May 2012 statement.  See 38 C.F.R. § 20.704(e).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran served during the Vietnam Era, but not that he service in the Republic of Vietnam; thus, exposure to herbicide agents in service is not presumed. 

2.  Competent evidence shows that the Veteran's diabetes mellitus was not present during service or for many years after service; the preponderance of the evidence is against a finding that the currently diagnosed diabetes mellitus is related to active service. 

3.  Competent evidence shows that the Veteran's peripheral neuropathy was not present during service or for many years after service; the preponderance of the evidence is against a finding that the currently diagnosed peripheral neuropathy is related to active service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

At the outset, the Board notes that service connection for diabetes mellitus was denied in a February 2007 rating decision.  At that time, the Veteran was claiming that the disorder was due to alcoholism.  Within a year of the issuance of that decision, he submitted statements expressing his belief that his diabetes mellitus was due to in-service herbicide exposure, and provided some detail regarding such in-service exposure.  While a new theory of entitlement does not equate to a new claim, the statements received within a year of the February 2007 rating action are deemed to constitute new and material evidence within the meaning of 38 C.F.R. § 3.156.  As such, the February 2007 rating decision did not become final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As another initial matter, the Board observes that compensation is not available for disabilities that are "the result of the person's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. §§ 105, 1110, 1131.  Thus, to the extent that the Veteran has claimed that his diabetes mellitus and peripheral neuropathy are due to his alcoholism, which was treated in service, service connection is not available.  The Board will instead address alternate theories of entitlement that are not prohibited by law.

Private treatment records show diagnoses of diabetes mellitus and peripheral neuropathy.  See e.g., Private Treatment Records dated June 2006.  With regard to the claim for peripheral neuropathy, the evidence of record does not specify the anatomic location of this condition.  VA treatment records contain a pulmonary attending note questioning whether the Veteran's chest wall discomfort was a manifestation of his diabetic neuropathy and so the Board will consider this the site of the Veteran's peripheral neuropathy.

Diabetes mellitus and peripheral neuropathy are among the conditions for which service connection can be presumed if the Veteran is found to have been exposed to herbicides.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board will first consider whether the evidence shows exposure to herbicides.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  In this case, the Veteran does not allege, and the evidence of record does not suggest, service in the Republic of Vietnam.  Thus, the presumption of exposure to an herbicide agent does not apply here.

Instead, the Veteran has alleged that he was exposed to an herbicide agent, specifically Agent Orange, while serving in Japan during the Vietnam Era.  The record shows service in Japan from February 1973 to August 1973 as part of a supply battalion.  In an August 2008 response, the United States Army & Joint Services Records Research Center (JSRRC) stated that they were unable to locate any information documenting that Agent Orange was ever tested, used, or stored in Okinawa, Japan, either during the Veteran's period of service in 1973 or at any other time.

The Veteran has provided lay evidence of exposure.  Specifically, he has described working in a warehouse in Okinawa sorting misplaced and mislabeled supplies, including some drums marked with orange stripes.  He recounted a specific incident wherein he and a fellow service member were playing around with a drum containing something that smelled similar to the orange-striped drums when the other man sprayed him in the face with its contents before exiting to spray weeds outside of the warehouse.  

A lay person, such as the Veteran is generally competent to provide testimony regarding his actions during his military service.  However, he has not demonstrated competence to identify Agent Orange, as opposed to any other type of aerosol spray.  In essence, the Veteran is saying that he was sprayed with some type of weed killer that smelled like the contents of drums marked with orange stripes stored elsewhere in the warehouse in Okinawa.  It is based on this connection that the Veteran, in retrospect, has determined that he was exposed to Agent Orange.  Furthermore, the Board notes the Veteran's service treatment record dated June 1973, indicating that the Veteran was severely intoxicated for much of his time in Okinawa, often resulting in shakes and blackouts.  He was ultimately medically evacuated back to the United States for treatment shortly thereafter.  To the extent that this level of chronic intoxication would inhibit the Veteran's perception, his competence regarding specifics of his service in Japan is further called into question.

Further diminishing his credibility regarding his contentions of herbicide exposure, it is noted that in his original June 2006 claim, the Veteran indicated that he was not exposed to Agent Orange or other herbicides during his military service.  At that time, he indicated that in-service alcoholism had led to his diabetes mellitus.  Only after he was denied service connection on that basis did he submitted lay evidence of exposure to Agent Orange.

Additionally, the Veteran has submitted a copy of a January 1998 Board decision addressing another Veteran's claim, that awarded service connection for prostate cancer due to Agent Orange exposure.  In that case, the veteran's lay evidence of exposure to Agent Orange during war games training in Okinawa, Japan, in 1961-1962 was accepted.  This does not enable a grant of benefits here, however.  First, Board opinions are non-precedential, and the decision as to one appellant can have no weight in the decision for a different veteran.  38 C.F.R. § 20.1303.  Further, the Veteran's service in Okinawa was more than a decade after the appellant in that January 1998 Board decision.  Even if that finding had precedential weight to establish the presence of Agent Orange in Okinawa in 1961-1962, it would not establish the Veteran's claimed exposure to Agent Orange in 1973.

Based on the above, the Board finds that the weight of the competent and credible evidence is against a finding of exposure to Agent Orange during service.  As such, presumptive service connection for either condition under 38 C.F.R. § 3.309 (e) is not available.

Additionally, certain chronic disabilities, such as diabetes mellitus, are entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The record does not contain any records from the relevant time period.  Private treatment records showing a diagnosis of diabetes mellitus are dated May 2006 and later, more than thirty years after the Veteran's separation from service.  The record does not contain any earlier records of treatment for diabetes.  Therefore, there is no indication that the Veteran's diabetes manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  Similarly, there is no showing of acute or subacute peripheral neuropathy, defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  Indeed, the record is absent findings referable to peripheral neuropathy within two years of the Veteran's last potential in-service exposure.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation). 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

As noted above, the Veteran is currently diagnosed with diabetes mellitus and peripheral neuropathy.  Thus, the current disability requirement is satisfied.

As discussed above, exposure to an herbicide agent has not been shown.  Likewise, the Veteran's service treatment records show no diagnosis of or treatment for diabetes mellitus or peripheral neuropathy.  Again, neither the Veteran nor his private treatment records has specified an anatomical location for his diagnosed peripheral neuropathy and so, the Board has considered whether any of the Veteran's service treatment records indicate symptoms, such as chest wall pain, that may be related to the later diagnosis of peripheral neuropathy.  While the Board notes that the Veteran's service treatment records show some musculoskeletal complaints, these are not related to chest pain and therefore are not seen as potentially related to his claim for peripheral neuropathy.  Therefore, the in-service occurrence or aggravation of a disease or injury requirement has not been satisfied.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran has not alleged, nor does the record suggest that either disability or any symptoms of such has been present since his separation from service.  The medical evidence of record is dated more than thirty years after the Veteran's separation from service with private treatment records dated May 2006 indicating that the Veteran had not seen a doctor since his separation.  The Veteran has not provided any evidence of continuous symptoms of either disability during the intervening three decades.  For these reasons, continuity of symptomatology dating back to service is not shown for either diabetes mellitus or peripheral neuropathy.

Finally, the Board again notes the August 2006 VA treatment record suggesting diabetic neuropathy.  To the extent that this suggests that the Veteran's peripheral neuropathy was caused by his diabetes mellitus, the failure to establish service connection for diabetes mellitus renders the question of service connection for peripheral neuropathy secondary to diabetes mellitus moot.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In sum, the preponderance of the evidence is against the claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy.  The benefits sought on appeal are accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


